Citation Nr: 1206516	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for claimed hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee strain.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO, as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system was utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this case will take into consideration the existence of this electronic record. 

The Board notes that the Veteran appealed denials of service connection for a headache disorder and insomnia.  However, since a March 2011 rating decision granted service connection for these disabilities, neither matter is before the Board for the purpose of appellate consideration.

The issue of service connection for a claimed neck disorder also has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The VA Form 8 shows that, when these matters were certified to the Board in April 2011, the Veteran had not selected a service organization or other party to represent him in connection with this appeal.  

However, in September 2011, a VA Form 21-22 was received, showing that the Veteran appointed the American Legion as his representative.  Thus, at this time, the newly appointed representative should be afforded an opportunity to present argument based on a review of the Veteran's claims file.  

Regarding the claimed hypertension, the Board notes that the Veteran's service treatment records showed multiple blood pressure readings and that in September 2007, January 2009, February 2009, and July 2009, he was noted to have isolated elevated blood pressure but no diagnosis of hypertension was made.

On October 2009 pre-separation VA examination, there was no claims filed to review and blood pressure readings obtained on the examination were 135/83, 135/72, and 134/79.  The diagnosis was that of isolated hypertension.

The Veteran was also afforded a VA examination in November 2010 after his separation from service and there was still no claims file available for review.  On examination, his blood pressure readings were recorded as those of 123/86, 120/81 and 127/83.  

The examiner noted that the Veteran had reported having a history of elevated blood pressure and not being on medication.  He did not present for the serial blood pressure readings, and the examiner found that the Veteran's blood pressure was normal on the current examination.  No diagnosis of hypertension was made.

Hence, given the Veteran's reports of having ongoing problems with elevated blood pressure, the RO should schedule him for another VA examination to determine the nature and likely etiology of the claimed hypertension.

To the extent that the Veteran reports having persistent bilateral knee pain, the Board finds that another VA examination is warranted in order to determine the current severity of the service-connected bilateral knee strain.  

The RO also should obtain copies of any outstanding records of treatment rendered the Veteran for his hypertension and the service-connected bilateral knee strain.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for the claimed hypertension and the service-connected bilateral knee disability since March 2011 and associate them with the claims file.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claims.   

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran currently suffers from hypertension that at least as likely as not (a 50 percent or greater probability) had its clinical onset during his period of active service. 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. 

3.  The RO should also schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral knee strain.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  Any indicated testing, to include X-ray studies, should be performed.  

Based upon a review of the claims file, including the Veteran's assertions, and his examination findings, the examiner should report detailed clinical findings referable to the service-connected bilateral knee strain.   

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusion reached.  

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing all indicated development, the RO should then readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


